DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16 and 21 have been amended to indicate that a pressure sensor is disposed at a fixed location separated from a base of the tank by an offset height. However, the specification does not actually disclose an offset height and it’s not really clear what the offset height actually is.  While the specification does clearly disclose that the pressure sensor is at a height that is not at the bottom and makes compensation for the level knowing that the sensor is not at the bottom. Is this height of the sensor the offset height? If it is, the offset is from what or where? It’s not clear. A height is disclosed and shown, but an offset height is not disclosed nor is it truly defined and thus I is no clear the Applicant had possession of the invention as claimed at the time the amendment to the claims was made. Since claims 16 and 21 lack an adequate written description, then claims 17-20 and 22-25 lack an adequate written description a well. For purposes of providing as compact a prosecution as possible, the Examiner will treat the offset height as located at a height separated from the base as stated in the other claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claim(s) 1 and 3-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneyshar et al. (U.S. Patent Number 9,677,923; hereinafter referred to as Daneyshar), and further in view of Benjey (U.S. Patent Number 6,282,953). Daneyshar discloses a liquid intake tracking device for removable insertion into a beverage container in order to track an amount of liquid consumed, the rate of liquid consumption over time, and to provide alerts to the user. The device connects wirelessly to an application executing on an external electronic device which provides user with liquid consumption data and reports concerning the user's interaction with the beverage container. Methods for tracking liquid intake include disposing such a device within the container, calibrating the device relative to the container by processing pressure readings while the container is in an empty and full state, detecting changes in pressure within the container after the calibration step, in which the pressure is a function of a proportion of amount of liquid within the container at the time of detection, and wirelessly transmitting the measured pressure information to the external electronic device using a wireless communication module (Please see the abstract). Benjey discloses a pair of solid-state pressure sensors are disposed near the bottom of a fuel tank vertically spaced with one a unit distance above the other. A third solid state sensor is disposed in the tank at the highest point under the upper wall. The apparent hydrostatic pressure is computed from the difference in pressure sensed by the highest and lowest sensors. The density is computed from the difference in pressure sensed by the pair of sensors near the tank bottom; and, the difference normalized for the vertical distance therebetween. The liquid level height is then computed from computed density and apparent pressure. The reserve volume of liquid fuel is then found for the computed height from a lookup table of values of liquid height and corresponding liquid volume (Please see the abstract).  Both references are about measurement of fluid level and in the same field of endeavor. 
With respect to claims 1 and 16  Daneyshar discloses a method (see method steps from Figure 6) comprising: receiving, by a controller device (processor 450), an indication of a first volume of liquid within a tank ("The beverage container 200 is then filled to maximum capacity and a second pressure reading is taken” in column 17 lines 1-2); receiving, by the controller device, an indication of a sensor volume of fluid, wherein the sensor volume of fluid corresponds to a volume of the liquid in the tank at a fixed height of a pressure sensor (the pressure sensor is known to be installed at the bottom of the tank and supposed to read zero when the tank is empty); receiving, by the controller device from the pressure sensor, a signal representing a first sensed pressure of the fluid within the tank, wherein: the first sensed pressure corresponds to the first volume of fluid (“An ambient pressure reading of the empty beverage container 200 is taken by the pressure sensor 410" in column 10 lines 46-48)); and the pressure sensor remains at the fixed height while the first pressure is sensed by the pressure sensor (pressure sensor shown at a fixed height at the bottom of the tank);  determining, by the controller device, a correlation scale for the tank based on the first sensed fluid level signal, the first volume of liquid, and the sensor volume of liquid (“The measured pressure readings of the empty container and the full container are used together to determine the level of the water in the container. The water level is calculated first as a linear quantity based on the measured pressure of the sensor; level is computed using the calculations previously described herein” in column 11 fines 7-13); receiving, by the controller device from the pressure sensor, a second sensed fluid level signal of the fluid within the tank, wherein the pressure sensor remains at the fixed height while the second pressure is sensed by the pressure sensor (see the two threshold values of the fluid in Figure 6); determining, by the controller device, a second volume of liquid within the tank based on the second sensed fluid level signal and the correlation scale; and outputting, by the controller device, an indication of the second volume of liquid (“Once calibration has been completed at step 652, the level of the quid in the beverage container can be calculated at step 656" in column 71 lines 19-27)).  However, Daneyshar does not disclose the pressure sensor being specifically at a location separated from the base of the tank (as in claim 1 and 16).  Daneyshar actually discloses a sensor at the bottom of the base of the tank. However, Benjey discloses an arrangement wherein there are three pressure sensors arranged in the tank, and all three sensors are arranged at a fixed location separated from the base of the tank. Benjey also discloses how the use of the three sensors are used to determine an accurate level of the tank contents h based upon the specific arrangement since the exact height and location of the pressure sensors PT1 and PT2 and thus the use of the sensor arrangement as disclosed in Benjey can be used with the system of Daneyshar in order to provide a more accurate measurement of the level of material in the tank.   
With respect to claims 3, 10, and 16, the use of a linear correlation for linking two pairs of variables (“The water level is calculated first as a linear quantity based on the measured pressure of the sensor; level is computed using the calculations previously described herein" in column 11 lines 7-13 of Daneyshar) 
With respect to claims 4 and 11, Daneyshar discloses a method in which the user can input that a cross-sectional area of the tank is consistent along a height dimension of the tank extending from a base of the tank to a top of the tank (“Each container can have a different total liquid storage amount (volume) and shape, and that information can be input by the user directly or input by selecting an icon representative of the appropriate setting (as shown)" in column 6 lines 48-51 and in figure 5A). 
With respect to claims 5, 6, 12, and 13, Daneyshar discloses a method in which the user can input an upper threshold volume of the tank ("The beverage container 200 is then filled to maximum capacity" in column 17 lines 1-2, "The fluid volume can be reported as a percentage (3/4 full’ in column 6 lines 4-6 and in figure 5B). 
With respect to claim 7 and 14, Daneyshar discloses a method in which the user can input that a cross-sectional area of the tank is inconsistent (see “bottle C" in figure 5A, column 6 lines 4-6 and in figure 5B).). 
With respect to claims 8 and 15, Daneyshar discloses a method in which the user can input a maximum volumetric capacity as an upper threshold volume of the tank ("("The beverage container 200 is then filled to maximum capacity" in column 17 lines 1-2, "The fluid volume can be reported as a percentage (3/4 full’ in column 6 lines 4-6 and in figure 5B). 
Claim 9 is merely the controller for performing the method of claim 1, and thus since the method is disclosed, then a controller that merely performs the method is deemed to be disclosed as well. 
With respect to claim 17, wherein determining the first correlation scale of the tank comprises determining the first correlation scale as a linear correlation between the first height of the first volume of fluid within the tank at the first sensed pressure and the height of the pressure sensor from the base of the tank at a zero-fluid pressure. (“The measured pressure readings of the empty container and the full container are used together to determine the level of the water in the container. The water level is calculated first as a linear quantity based on the measured pressure of the sensor; level is computed using the calculations previously described herein” in column 11 fines 7-13 of Daneyshar)
With respect to claim 18, the method of claim 16, wherein receiving the indication of the at least one height extending above the base of the tank and the corresponding reference volume of the at least one height comprises receiving a plurality of heights extending above the base of the tank and a corresponding reference volume of each respective height; and wherein determining the second correlation scale comprises determining the second correlation scale based on the plurality of heights and the corresponding reference volume of each respective height. (“If the liquid level is above a threshold value, as determined during step 672, a “fill” event is recorded at steps 676 and 692, as this is indicative of the container having been filled. If the liquid level is below a threshold value, as determined during step 680, the liquid level is calculated to determine if the level of liquid in the beverage container had been emptied (step 684). If the beverage container had been emptied, this data is recorded at step 692. If the beverage container is not entirely empty, then a “drink” event is recorded at step 688 (which can be the same data recordation as indicated at step 692). After the data is recorded, the process can loop back to start. See column 11 lines 37 through 49 of Daneyshar)).
With respect to claim 19, the method of claim 18, wherein determining the second volume of fluid within the tank based on the second height and the second correlation scale comprises linearly interpolating between the plurality of heights and the corresponding reference volumes of the plurality of heights to determine the second volume of fluid (“If the liquid level is above a threshold value, as determined during step 672, a “fill” event is recorded at steps 676 and 692, as this is indicative of the container having been filled. If the liquid level is below a threshold value, as determined during step 680, the liquid level is calculated to determine if the level of liquid in the beverage container had been emptied (step 684). If the beverage container had been emptied, this data is recorded at step 692. If the beverage container is not entirely empty, then a “drink” event is recorded at step 688 (which can be the same data recordation as indicated at step 692). After the data is recorded, the process can loop back to start. See column 11 lines 37 through 49 of Daneyshar)). 
With respect to claim 20, the method of claim 18, further comprising: identifying, by the controller device, a greatest height of the received plurality of heights; assigning, by the controller device, the corresponding reference volume of the identified greatest height as an upper threshold volume of the tank; determining, by the controller device based on the second volume of fluid within the tank and the upper threshold volume of the tank, a fill percentage representing a percentage of the upper threshold volume of the tank occupied by the second volume of fluid; and outputting, by the controller deice, the fill percentage (“If the liquid level is above a threshold value, as determined during step 672, a “fill” event is recorded at steps 676 and 692, as this is indicative of the container having been filled. If the liquid level is below a threshold value, as determined during step 680, the liquid level is calculated to determine if the level of liquid in the beverage container had been emptied (step 684). If the beverage container had been emptied, this data is recorded at step 692. If the beverage container is not entirely empty, then a “drink” event is recorded at step 688 (which can be the same data recordation as indicated at step 692). After the data is recorded, the process can loop back to start. See column 11 lines 37 through 49 of Daneyshar). Further, "The fluid volume can be reported as a percentage (3/4 full’ in column 6 lines 4-6 and in figure 5B of Daneyshar.)
With respect to claims 21-25, these claims represent the controller and associated computer readable memory used to execute the method of claims 16-20, and thus as claims 16-25 are disclosed, then the controller to perform the method of claims 16-25 are deemed to be disclosed as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855